1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5

6     JOHN D. PAMPLIN,                                Case No. 3:19-cv-00651-MMD-WGC
7                                      Petitioner,                   ORDER
             v.
8
      BACCA, et al.,
9
                                   Respondents.
10

11         Petitioner John D. Pamplin has filed a pro se petition for writ of habeas corpus
12   pursuant to 28 U.S.C. § 2254. This matter comes before the Court for consideration of
13   Pamplin’s Application to Proceed In Forma Pauperis (“IFP”) (ECF No. 1) and an initial
14   review under the Rules Governing Section 2254 Cases.1 For the reasons discussed
15   below, the Court denies the IFP application and orders Pamplin to show cause why his
16   petition should not be dismissed as untimely.2
17   I.    BACKGROUND
18         Pamplin challenges a judgment of conviction entered by the Eighth Judicial District
19   Court (“state court”) on October 4, 2002, pursuant to which he is still in custody.3 See
20   State of Nevada v. John David Pamplin, Case No. 02C184760. Pamplin pleaded guilty to
21
           1All
              references to a “Habeas Rule” or the “Habeas Rules” in this order identify the
22   Rules Governing Section 2254 Cases in the United States District Courts.
23         2Pamplin  has also filed a motion for appointment of counsel, which the Court defers
     consideration of until after he has responded to the order to show cause.
24
           3The   Court takes judicial notice of the online docket records of the state district
25
     court and appellate courts. The state courts’ docket records may be accessed by the
26   public online at: https://www.clarkcountycourts.us/Anonymous/default.aspx and
     http://caseinfo.nvsupremecourt.us/public/caseSearch.do. According to state court
27   records, no intervening judgment of conviction has been entered in Pamplin’s case.
28
1    one count of murder and two counts of child abuse resulting in substantial bodily harm

2    and was sentenced to life in prison with the possibility of parole after 20 years and two

3    terms of four to ten years, all to be served consecutively. No direct appeal was taken.

4           Pamplin previously challenged this same judgment of conviction in federal court.

5    See Pamplin v. Benedetti, Case No. 3:08-cv-0007-RCJ-VPC (D. Nev. Filed Jan. 4, 2008).

6    On January 14, 2011, U.S. District Judge Robert C. Jones entered an order and judgment

7    dismissing the petition as unexhausted. Pamplin appealed, and both the district court and

8    the Ninth Circuit declined to issue a certificate of appealability.

9           In August 2018, Pamplin filed a state petition for writ of habeas corpus (“state

10   petition”) seeking post-conviction relief. The state court dismissed the state petition as

11   untimely and procedurally barred, finding that the basis for Pamplin’s post-conviction

12   claims had existed for at least 12 years and that was an unreasonable amount of time to

13   wait before bringing a good cause claim. Pamplin appealed, and the Nevada Court of

14   Appeals affirmed the state court’s dismissal on October 16, 2019.

15   II.    IFP APPLICATION

16          Under 28 U.S.C. § 1914(a) and the Judicial Conference Schedule of Fees, a $5.00

17   filing fee is required to initiate a habeas action in a federal district court. The Court may

18   authorize a person to begin an action without prepaying fees and costs if the person

19   submits an IFP application on the approved form along with the appropriate supporting

20   documentation. See 28 U.S.C. § 1915(a); LSR 1-1, LSR 1-2. Although Pamplin submitted

21   the required form, the supporting documents show he is able to pay the $5.00 filing fee.

22   The Court therefore denies his IFP application. Pamplin has 30 days from the date of this

23   order to have the filing fee sent to the Clerk of Court.

24   III.   ORDER TO SHOW CAUSE

25          Pursuant to Habeas Rule 4, the assigned judge must examine the habeas petition

26   and order a response unless it “plainly appears” that the petitioner is not entitled to relief.

27   See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019). This rule allows courts to

28

                                                   2
1    screen and dismiss petitions that are patently frivolous, vague, conclusory, palpably

2    incredible, or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990)

3    (collecting cases). The Court may dismiss claims at screening for procedural defects.

4    Boyd v. Thompson, 147 F.3d 1124, 1128 (9th Cir. 1998).

5           Here, it appears likely that Pamplin’s Petition for Writ of Habeas Corpus (ECF

6    No. 1-1) is untimely and subject to dismissal with prejudice.

7           Under 28 U.S.C. § 2244(d)(1)(A), the federal one-year limitation period, unless

8    otherwise tolled or subject to delayed accrual, begins running after “the date on which the

9    judgment became final by the conclusion of direct review or the expiration of the time for

10   seeking such direct review.” The federal limitations period is tolled while “a properly filed

11   application for State post-conviction or other collateral review with respect to the pertinent

12   judgment or claim is pending.” Id. § 2244(d)(2).

13          Pamplin’s conviction became final when the time expired for filing a notice of

14   appeal with Nevada appellate courts, or on November 4, 2002. The federal statute of

15   limitations thus began to run the following day. Accordingly, the limitations period expired

16   365 days later, or on November 4, 2003.4

17          Although Pamplin filed a state postconviction petition on August 13, 2018, it was

18   filed nearly 15 years after the expiration of the federal statute of limitations and thus could

19   not have tolled an already expired limitations period. See Jiminez v. Rice, 276 F.3d 478,

20   482 (9th Cir. 2001). Even if the state habeas petition had been filed before the statute of

21   limitations expired, however, it would not have tolled the limitations period anyway, as the

22   petition was untimely in the state courts and denied as such. An untimely state petition

23   is not “properly filed” and thus does not toll the federal statute of limitations. Pace v.

24   DiGuglielmo, 544 U.S. 408, 417 (2005).

25          Therefore, absent another basis for tolling or delayed accrual, the statute of

26
            4Because
                   the 365th day fell on the weekend, Pamplin had until the following
27   Monday, November 4, 2003, to file his federal petition.
28

                                                   3
1    limitations expired on or about on November 4, 2003, and Pamplin’s petition, filed nearly

2    15 years later, is untimely on its face. Pamplin must show cause why the petition should

3    not be dismissed with prejudice as time-barred under § 2244(d).

4           In this regard, Pamplin is informed that the one-year limitation period may be

5    equitably tolled. Equitable tolling is appropriate only if a petitioner can show that: (1) he

6    has been pursuing his rights diligently, and (2) some extraordinary circumstance stood in

7    his way and prevented timely filing. See Holland v. Florida, 560 U.S. 631, 649 (2010)

8    (quoting Pace, 544 U.S. at 418). A petitioner “must show that some ‘external force’ caused

9    his untimeliness, rather than mere oversight, miscalculation or negligence.” Velasquez v.

10   Kirkland, 639 F.3d 964, 969 (9th Cir. 2011) (internal quotation omitted). Thus, he must

11   demonstrate a causal relationship between the extraordinary circumstance and the

12   lateness of his filing. See e.g., Bryant v. Arizona Att. Gen., 499 F.3d 1056, 1061 (9th Cir.

13   2007); Lott v. Mueller, 304 F.3d 918, 922–23 (9th Cir. 2002). The petitioner bears the

14   burden of demonstrating that he is entitled to equitable tolling. See Espinoza-Matthews

15   v. California, 432 F.3d 1021, 1026 (9th Cir. 2005). Equitable tolling is “unavailable in most

16   cases,” Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999), and “the threshold necessary

17   to trigger equitable tolling is very high, lest the exceptions swallow the rule,” Miranda v.

18   Castro, 292 F.3d 1063, 1066 (9th Cir. 2002) (internal quotation omitted).

19          Pamplin is further informed that, under certain circumstances, the one-year

20   limitation period may begin running on a later date or may be statutorily tolled. See 28

21   U.S.C. § 2244(d)(1)(B), (C), (D) & (d)(2).

22          Pamplin is further informed that if he seeks to avoid application of the limitation

23   period based upon a claim of actual innocence, he must come forward with new reliable

24   evidence tending to establish actual factual innocence, i.e., tending to establish that no

25   juror acting reasonably would have found him guilty beyond a reasonable doubt. See

26   McQuiggin v. Perkins, 569 U.S. 383 (2013); House v. Bell, 547 U.S. 518 (2006); Lee v.

27   Lampert, 653 F.3d 929 (9th Cir. 2011) (en banc). In this regard, “‘actual innocence’ means

28

                                                  4
1    factual innocence, not mere legal insufficiency.” Bousley v. United States, 523 U.S. 624,

2    623 (1998).

3            It is therefore ordered that Pamplin’s Application to Proceed In Forma Pauperis

4    (ECF No. 1) is denied.

5            It is further ordered that Pamplin must pay the $5.00 filing fee within 30 days of the

6    date of entry of this order.

7            The Clerk of Court is directed to mail Pamplin two copies of this order. Pamplin

8    must make the necessary arrangements to have a copy of this order attached to the check

9    for the filing fee.

10           It is further ordered that Pamplin must show cause in writing within 30 days of the

11   date of entry of this order why this action should not be dismissed as untimely. If Pamplin

12   does not timely respond to this order, the petition will be dismissed with prejudice without

13   further advance notice. If Pamplin responds but fails to show with specific, detailed and

14   competent evidence why the petition should not be dismissed as untimely, the action will

15   be dismissed with prejudice.

16           It is further ordered that any assertions of fact Pamplin makes in response to this

17   show cause order must be detailed, must be specific as to time and place, and must be

18   supported by competent evidence. The Court will not consider any assertions of fact that

19   are not specific as to time and place, that are not made pursuant to a declaration under

20   penalty of perjury based upon personal knowledge, and/or that are not supported by

21   competent evidence Pamplin filed in the federal record. Pamplin must attach copies of all

22   materials upon which he bases his argument that the petition should not be dismissed as

23   untimely. Unsupported assertions of fact will be disregarded.

24   ///

25   ///

26   ///

27   ///

28

                                                   5
1           It is further ordered that failure to timely comply with this order will result in the

2    dismissal of this action without further advance notice.

3           DATED THIS 28th day of October 2019.

4

5                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  6
